MANDATE
THE STATE OF TEXAS

TO THE 186TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on January 28, 2015, the cause upon appeal to
revise or reverse your judgment between

Dillan William Stanley, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-13-00713-CR     and    Tr. Ct. No. 2011CR8100B

was determined, and therein our Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, appeal number 04-
13-00713-CR is DIMISSED, and the trial court’s judgment in appeal number
04-13-00663-CR is AFFIRMED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on June 11, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853